BLD-003                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-3131
                                       ___________


                           IN RE: FREDERICK H. BANKS,
                                                      Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 3, 2019

           Before: AMBRO, GREENAWAY, JR. and BIBAS, Circuit Judges


                            (Opinion filed: November 5, 2019)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Frederick H. Banks is awaiting trial in the Western District of Pennsylvania on

federal charges of interstate stalking, aggravated identity theft, making false statements,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
and wire fraud. Banks, despite being represented by counsel, has filed hundreds of

motions pro se in that proceeding. He also has instituted over 30 related proceedings in

this Court. Many of them have been mandamus petitions in which he sought various

forms of relief, including release from pretrial confinement, disqualification of the

District Judge, and orders directing the District Court’s Clerk to take various actions

regarding various filings. We have denied those requests. 1

       At issue here is another of Banks’s mandamus petitions. This time, Banks seeks

orders: (1) directing the District Court Clerk to provide him with a copy of the docket

instead of referring him to his counsel; (2) directing the Department of Justice to

“resolve” the cases of Claudia Patricia Gómez, who was shot at the southern border, and

of an Iranian woman who immolated herself following her arrest at a soccer match; (3)

directing a United States Attorney to seek an indictment against a prison guard who

Banks claims injured his hand; (4) directing a United States Probation Officer to meet

with him and correct alleged errors in his presentence report; (5) directing his immediate




1
 See, e.g., In re Banks, 775 F. App’x 80 (3d Cir. 2019) (C.A. No. 19-1726); In re Banks,
774 F. App’x 78 (3d Cir. 2019) (C.A. No. 18-3317); In re Banks,771 F. App’x 167 (3d
Cir. 2019) (C.A. No. 19-1922); In re Banks, 767 F. App’x 274 (3d Cir. 2019) (C.A. No.
18-1014); In re Banks, 767 F. App’x 370 (3d Cir. 2019) (C.A. No. 18-3295); In re Banks,
764 F. App’x 260 (3d Cir. 2019) (C.A. No. 19-1263); In re Banks, 756 F. App’x 207 (3d
Cir. 2019) (C.A. No. 18-3687); In re Banks, 756 F. App’x 206 (3d Cir. 2019) (C.A. No.
18-3513); In re Banks, 714 F. App’x 197 (3d Cir. 2018) (C.A. No. 18-1129); In re Banks,
710 F. App’x 572 (3d Cir. 2018) (C.A. No. 17-3754); In re Banks, 699 F. App’x 142 (3d
Cir. 2017) (C.A. No. 17-2544); In re Banks, 699 F. App’x 132 (3d Cir. 2017) (C.A. No.
17-2590).
                                            2
release from pretrial confinement; (6) directing the District Judge to recuse himself; and

(7) directing the District Court’s Clerk to stop “obstructing” his filings.

       We will deny Banks’s petition for reasons that we repeatedly have explained in

denying his numerous other requests for the same or similar relief. Among other things,

we repeatedly have advised Banks that he did not show the “clear and indisputable” right

to relief required for mandamus. Banks, 775 F.3d at 81 (citing Hollingsworth v. Perry,

558 U.S. 183, 190 (2010) (per curiam)). The same is true here. To the extent that

Banks’s filings can be construed to seek other forms of relief, they are denied as well.




                                              3